Title: From Thomas Jefferson to Mary Batting, 3 December 1805
From: Jefferson, Thomas
To: Batting, Mary


                  
                     Madam 
                     
                     Washington Dec. 3. 05. 
                  
                  Your letter of the 4th. of November has been recieved and duly considered; and after sufficient enquiry into the practice, I am bound to inform you, that the contract with your husband having been made under the immediate authority of the state of Georgia, it remained with that state to pay it’s own contracts in the first instance, & then, if the debt were of a nature to claim paiment of the union, the state was to make the claim & recieve the reimbursement. no officer of Congress can ever audit a claim for debt contracted by a state. how far the act of limitations would now stand in the way of the claim it does not belong to me to decide. Accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Your papers are herein inclosed
                  
               